Case 2:21-cv-00770-CBM-E Document 15 Filed 02/11/21 Page 1 of 2 Page ID #:273
   Case 2:21-cv-00770-CBM-E Document 15 Filed 02/11/21 Page 2 of 2 Page ID #:274

No. 56-2021-00549550 should not be remanded back to the Superior Court of California, County of
Ventura because removal of the state court action by Plaintiffs pursuant to 28 U.S.C. § 1442(a)(1)
appears improper since neither the United States of America, a federal agency, or a federal officer
appears to be a named party in the underlying state court action and Plaintiffs are the named defendants
in the state court action. (Dkt. No. 12.)

        Plaintiffs filed a response to the OSC on February 8, 2021 (Dkt. No. 14). Plaintiffs’ response
attached a copy of the complaint filed by the County of Ventura and Robert Levin, M.D. in his capacity
as Health Officer for Ventura County in State Court Case No. 56-2021-00549550, which asserts two
causes of action against Plaintiffs for 1) violation of health orders issued in light of COVID-19,
including an order issued by the Ventura County Health Officer on July 17, 2020 ordering closure of
Plaintiffs’ gym; and 2) public nuisance. Plaintiffs state in their response that they “will withdraw its
[sic] Notice of Removal and file a new Notice of Removal under 28 U.S.C. § 1331, 1343, 1441 and
1445” because “paragraphs [sic] 30 . . of Defendant’s State Court Complaint . . . is a federal question.”
Paragraph 30 of the Complaint in State Court Case No. 56-2021-00549550, however, pertains to
Plaintiffs’ alleged violation of health orders requiring closure of Plaintiffs’ gym in light of COVID-19,
and alleges the County has “no adequate remedy at law because the amount of the damages to the
general public’s health, safety and welfare is unascertainable and damages cannot compensate for the
social disruption, illnesses and deaths caused by the callous disregard of statewide health orders during a
global pandemic.” (State Court Compl. ¶ 30.)

        There are no federal claims asserted in the state court action, no “federal question is presented on
the face of” the state court complaint, and the state court action does not fall within the “special and
small category of cases” in which there is federal jurisdiction over a state law claim. See Caterpillar
Inc. v. Williams, 482 U.S. 386, 386 (1987) (“The presence or absence of federal-question jurisdiction
that will support removal is governed by the ‘well-pleaded complaint rule,’ under which federal
jurisdiction exists only when a federal question is presented on the face of the properly pleaded
complaint. Ordinarily, a case may not be removed on the basis of a federal defense . . . even if the
defense is anticipated in the complaint, and even if both parties concede that the federal defense is the
only question truly at issue.”); Gunn v. Minton, 568 U.S. 251, 258 (2013) (“[F]ederal jurisdiction over a
state law claim will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial,
and (4) capable of resolution in federal court without disrupting the federal-state balance approved by
Congress.”). Moreover, the federal government is not a defendant in the state court action. Thus, there
is no proper basis for removal of State Court Case No. 56-2021-00549550 to this federal court.

        Accordingly, State Court Case No. 56-2021-00549550 is REMANDED to the Superior Court
of California, County of Ventura.


         IT IS SO ORDERED.




                                                                                                    00    :
CV-90 (12/02)                              CIVIL MINUTES - GENERAL                      Initials of Deputy Clerk YS
